Citation Nr: 9909101	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-50 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Judy A. Dugger, Esq., Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1957 
to September 1959.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for residuals of a back injury.  The veteran 
appealed this decision to the Board.  In an August 1997 
decision, the Board also concluded that new and material 
evidence had not been presented and declined to reopen the 
claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In October 1998, while 
the case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's August 1997 
decision and remand the matter to the Board for consideration 
in light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In an order issued in November 1998, the Court 
granted the motion, vacated the Board's August 1997 decision, 
and remanded the case to the Board.  

In a January 1999 letter, the Board notified the veteran's 
attorney that she had 30 days to submit additional evidence 
and argument in support of the veteran's claim.  No 
additional evidence was received and no further argument was 
presented.  


FINDINGS OF FACT

1.  In August 1989, the Board denied the veteran's original 
claim of service connection for residuals of a back injury 
based on a finding that a back injury the veteran sustained 
in service was acute and transitory and did not result in a 
chronic back disability.
2.  Evidence submitted subsequent to the August 1989 Board 
decision is redundant in nature and does not show that the 
veteran's back injury in service resulted in a chronic back 
disability.  


CONCLUSION OF LAW

The evidence submitted since the August 1989 Board decision 
is not new and material and the claim of service connection 
for residuals of a back injury may not be reopened.  38 
U.S.C.A. §§ 1131, 5107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a decision of April 1988, the RO denied the veteran's 
original claim of service connection for residuals of a back 
injury.  The denial was confirmed by a decision of a hearing 
officer in December 1988.  The veteran was informed of the 
denial of his service connection claim and appealed the 
decision to the Board.  The Board denied the veteran's claim 
in August 1989, finding that the veteran's back injury was 
acute and transitory and that there was no medical evidence 
to establish that the injury in service resulted in a chronic 
back disorder.

The evidence of record at the time of the August 1989 Board 
decision included the veteran's contention that he injured 
his back when he fell backwards down a set of stairs.  His 
service medical records were reported to be unavailable, 
presumably because they were destroyed in the fire at the 
National Personnel Records Center.  The veteran indicated 
that he was in the infirmary for two weeks and then placed on 
light duty.  He testified at a personal hearing that he did 
not report any residuals of a back injury upon separation, 
and sought no further medical attention for a back disorder 
while he was in the service.  He sought medical attention 
from two private physicians approximately a year to a year 
and a half after his discharge; however, these records were 
reportedly destroyed.  Subsequent medical records dated many 
years after service established that he currently has a back 
disorder.  Based on this evidence, the Board denied service 
connection for a back disorder in its August 1989 decision, 
holding that the back injury the veteran sustained was an 
acute and transitory condition which did not result in a 
chronic residual back disability.  

The veteran submitted a request to reopen his claim in 
November 1995.  He included a personal statement regarding 
the events surrounding the injury as well as a list of fellow 
servicemen who possibly witnessed the incident.  A statement 
from one of these servicemen recalled the accident and stated 
that the veteran was in a lot of pain at the time.  
Additionally, the veteran and his wife testified at another 
personal hearing in December 1996.  The veteran recounted the 
incident during which he injured his back and reported that 
he saw a chiropractor shortly after his discharge from 
service.  However, he reiterated that he did not report any 
residuals of a back injury upon his separation and sought no 
further medical treatment in service.  After reviewing the 
new evidence, the RO concluded that the additional evidence 
still did not establish that the veteran presently has 
chronic residuals from a back injury that was incurred in or 
aggravated by service.  Therefore, the evidence was not 
considered new and material, and the claim could not be 
reopened.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

The basis for the Board's denial in August 1989 was that the 
evidence of record did not establish that the veteran's back 
injury in service resulted in a chronic back disability.  The 
new evidence received is cumulative of previous evidence 
considered and provides no new information to show that the 
veteran currently has a back disorder that is causally 
related to the injury in service.  The lay statements, as 
well as the veteran and his wife's testimony, merely 
reiterate that the veteran injured his back in service, and 
are similar to assertions made in his initial claim.  The 
Board accepted these assertions in the August 1989 decision, 
and it is not in dispute that the veteran sustained a back 
injury in service.  The claim was denied by the Board in 1989 
because there was no medical evidence showing continuity of 
symptomatology or a nexus between the injury in service and 
any currently diagnosed back disorder.  This evidence is 
still lacking.  The veteran has not presented any evidence 
that is different than evidence previously considered in 
conjunction with his original claim; the evidence he has now 
submitted is simply redundant or cumulative in nature.  
Accordingly, the Board concludes that the additional evidence 
submitted does not constitute new and material evidence as 
defined by 38 C.F.R. § 3.156(a).  It is not so significant by 
itself or in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim of 
service connection for residuals of a back injury may not be 
reopened.  









ORDER

The appeal to reopen a claim for service connection for 
residuals of a back injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


